Case 1:15-cr-00064-JMS-DML Document 113 Filed 11/25/20 Page 1 of 11 PageID #: 1289




                           UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF INDIANA

   UNITED STATES OF AMERICA                             Case No. 1:15-cr-64-JMS-DML-01

                                                        ORDER       ON     MOTION FOR
   v.                                                   SENTENCE REDUCTION UNDER
                                                        18 U.S.C. § 3582(c)(1)(A)
   MICHAEL COLEMAN                                      (COMPASSIONATE RELEASE)


         Upon motion of ☒ the defendant ☐ the Director of the Bureau of Prisons for a reduction

  in sentence under 18 U.S.C. § 3582(c)(1)(A), and after considering the applicable factors

  provided in 18 U.S.C. § 3553(a) and the applicable policy statements issued by the Sentencing

  Commission,

  IT IS ORDERED that the motion is:

  ☒ DENIED.

  ☐ DENIED WITHOUT PREJUDICE.

  ☐ OTHER:

  ☒ FACTORS CONSIDERED: See attached opinion.
Case 1:15-cr-00064-JMS-DML Document 113 Filed 11/25/20 Page 2 of 11 PageID #: 1290




                                UNITED STATES DISTRICT COURT
                                SOUTHERN DISTRICT OF INDIANA
                                    INDIANAPOLIS DIVISION


  UNITED STATES OF AMERICA,                            )
                                                       )
                                Plaintiff,             )
                                                       )
                           v.                          )     No. 1:15-cr-00064-JMS-DML
                                                       )
  MICHAEL COLEMAN,                                     ) -01
                                                       )
                                Defendant.             )

             ORDER DENYING MOTION FOR COMPASSIONATE RELEASE

         On August 19, 2020, defendant Michael Coleman, an inmate at the Federal Correctional

  Institution – Gilmer, filed a pro se motion for compassionate release under 18 U.S.C.

  § 3582(c)(1)(A). Mr. Coleman argues that his underlying medical conditions – diabetes, primary

  hypertension, various cardiovascular issues, and obesity – put him at high risk of severe illness

  from COVID-19 and this is an extraordinary and compelling reason justifying early release. Mr.

  Coleman filed an amended motion by counsel on November 4, 2020. In response, the government

  does not contest that Mr. Coleman is at risk for severe illness if he contracts COVID-19, but argues

  that his early release would pose a danger to the community. For the reasons explained below, the

  motion for compassionate release is DENIED.

                                                  I.
                                             BACKGROUND

         On May 23, 2016, Coleman pleaded guilty to being a Felon in Possession of a Firearm and

  Ammunition in violation of 18 U.S.C. § 922(g)(1). Dkt. 85. The Court imposed a sentence of 100

  months' imprisonment. Id. Mr. Coleman's projected release date with good conduct time is

  September 8, 2022.



                                                   2
Case 1:15-cr-00064-JMS-DML Document 113 Filed 11/25/20 Page 3 of 11 PageID #: 1291




         A. Mr. Coleman's Conviction

  .      On February 23, 2015, at approximately 4:40 p.m., an officer with the Indianapolis

  Metropolitan Police Department was in the vicinity of Gray and North Streets when he observed

  Mr. Coleman walking northbound in the middle of Gray Street. Dkt. 62, ¶ 11. Based on the

  information given by Mr. Coleman, the officer was unable to confirm his identity and placed him

  under arrest. Id. A chambered and loaded handgun with 12 rounds of ammunition was recovered

  from Mr. Coleman's front left waistband. Id. Law enforcement also located two baggies of

  marijuana with a gross weight of 50.27 grams in Coleman's front pants pocket and a scale in his

  front jacket pocket. Id.

         B. Mr. Coleman's Criminal History

         Mr. Coleman has four previous misdemeanor convictions for Disorderly Conduct, two

  convictions for Resisting Law Enforcement, two Battery convictions, and convictions for

  Intimidation, Criminal Trespass, Public Intoxication, Driving While Suspended, and Criminal

  Mischief. See Dkt. 79, ¶ 30-46. His felony convictions include Possession of Cocaine, Resisting

  Law Enforcement, Aggravated Battery, and Intimidation. Dkt. 79 at ¶¶ 30-46. Coleman was also

  under a criminal justice sentence when he committed the offense of conviction. Id. at ¶ 48.

         Two of Mr. Coleman's previous convictions were particularly serious.

         First, on December 31, 2000, at approximately 11:30 p.m., Mr. Coleman broke into a home,

  displayed two handguns, and began shooting at random. Dkt. 79 ¶ 43. He pointed a handgun at

  one of the occupants and told him to get on the floor. Id. When that person tried to run away, Mr.

  Coleman shot him in the back and continued to chase him even has he got in a van to drive away.

  Mr. Coleman was convicted of Aggravated Battery. Id.




                                                  3
Case 1:15-cr-00064-JMS-DML Document 113 Filed 11/25/20 Page 4 of 11 PageID #: 1292




          In addition, on August 12, 2013, Mr. Coleman was arrested for disorderly conduct. Id. ¶

  46. While waiting for the transport van, Mr. Coleman threatened to kill the officers who arrested

  him, as well as their families. Id.

          C. Disciplinary History

          Mr. Coleman also has a serious disciplinary history in prison. While incarcerated for his

  Aggravated Battery conviction, Mr. Coleman was disciplined forty times. He was sanctioned nine

  times for Threatening/Communicating with Another, eight times for Refusing to Obey an Order, five

  times for Insolence, five times for Vulgarity or Profanity, Disorderly Conduct; four times for

  Unauthorized Possession of Property; three times for Violating Facility Rule; twice for Fleeing or

  Physically Resisting Staff; twice for Habitual Conduct Rule Violator; twice for Use/Possession more

  than 1 Cigarette/Loose Tobacco; and for Possession/Introduction/Use of Unauthorized Substance;

  Engaging in Trafficking; Engaging in Group Demonstration; Unauthorized/Possession/Destruction/

  Alter State Property; Using Abusive or Obscene Language; and Fighting. Id. ¶ 43. Bureau of Prisons

  records indicate that Mr. Coleman has been disciplined on seven occasions. The incidents include

  fighting with another person, threatening bodily harm, four incidents of insolence toward a staff

  member, and refusing to obey an order. Dkt. 111-2.

                                               II.
                                        LEGAL STANDARD

          The general rule is that sentences imposed in federal criminal cases are final and may not

  be modified. 18 U.S.C. § 3582(c). Under one exception to this rule, a court may reduce a sentence

  upon finding there are "extraordinary and compelling reasons" that warrant a reduction. 18 U.S.C.

  § 3582(c)(1)(A)(i). Before the First Step Act, only the Director of the Bureau of Prisons ("BOP")

  could file a motion for a reduction based on "extraordinary and compelling reasons." Now, a

  defendant is also permitted to file such a motion after exhausting administrative remedies. See First



                                                   4
Case 1:15-cr-00064-JMS-DML Document 113 Filed 11/25/20 Page 5 of 11 PageID #: 1293




  Step Act of 2018, Pub. L.N. 115-391, 132 Stat. 5194, 5239 (2018). The amended version of the

  statute states:

          [T]he court, upon motion of the Director of the Bureau of Prisons, or upon motion
          of the defendant after the defendant has fully exhausted all administrative rights to
          appeal a failure of the Bureau of Prisons to bring a motion on the defendant's behalf
          or the lapse of 30 days from the receipt of such a request by the warden of the
          defendant's facility, whichever is earlier, may reduce the term of imprisonment (and
          may impose a term of probation or supervised release with or without conditions
          that does not exceed the unserved portion of the original term of imprisonment),
          after considering the factors set forth in section 3553(a) to the extent that they are
          applicable, if it finds that—

                    (i) extraordinary and compelling reasons warrant such a reduction;
                    or

                    (ii) the defendant is at least 70 years of age, has served at least 30
                    years in prison, pursuant to a sentence imposed under section
                    3559(c), for the offense or offenses for which the defendant is
                    currently imprisoned, and a determination has been made by the
                    Director of the Bureau of Prisons that the defendant is not a danger
                    to the safety of any other person or the community, as provided
                    under section 3142(g);

          and that such a reduction is consistent with applicable policy statements issued by
          the Sentencing Commission . . . .

  18 U.S.C. § 3582(c)(1)(A)(i).

          Congress directed the Sentencing Commission to "describe what should be considered

  extraordinary and compelling reasons for sentence reduction, including the criteria to be applied

  and a list of specific examples." 28 U.S.C. § 994(t). It directed that "[r]ehabilitation of the

  defendant alone shall not be considered an extraordinary and compelling reason." Id. Before

  passage of the First Step Act, the Sentencing Commission promulgated a policy statement

  regarding compassionate release under § 3582(c). U.S.S.G. § 1B1.13.

          Section 1B1.13 sets forth the following considerations. First, whether "[e]xtraordinary and

  compelling reasons warrant the reduction" and whether the reduction is otherwise "consistent with



                                                      5
Case 1:15-cr-00064-JMS-DML Document 113 Filed 11/25/20 Page 6 of 11 PageID #: 1294




  this policy statement." U.S.S.G. § 1B1.13(1)(A), (3). Second, whether the defendant is "a danger

  to the safety of any other person or to the community, as provided in 18 U.S.C.

  § 3142(g)." U.S.S.G. § 1B1.13(2). Finally, consideration of the sentencing factors in 18 U.S.C.

  § 3553(a), "to the extent they are applicable." U.S.S.G. § 1B1.13.

         As to the first consideration, Subsections (A)-(C) of Application Note 1 to § 1B1.13

  identify three specific "reasons" that qualify as "extraordinary and compelling": (A) terminal

  illness diagnoses or serious conditions from which a defendant is unlikely to recover and which

  "substantially diminish[]" the defendant's capacity for self-care in prison; (B) aging-related health

  decline where a defendant is over 65 years old and has served at least ten years or 75% of his

  sentence, whichever is less; or (C) certain family circumstances (the death or incapacitation of the

  caregiver of the defendant's minor child or the incapacitation of the defendant's spouse or

  registered partner when the defendant would be the only available caregiver for the spouse or

  registered partner). U.S.S.G. § 1B1.13, Application Note 1(A)–(C). Subsection (D) adds a catchall

  provision for "extraordinary and compelling reason[s] other than, or in combination with, the

  reasons described in subdivisions (A) through (C)," "[a]s determined by the Director of the Bureau

  of Prisons." Id., Application Note 1(D).

         The policy statement in § 1B1.13 addresses only motions from the Director of the BOP.

  Id. ("Upon the motion of Director of the Bureau of Prisons under 18 U.S.C. § 3582(c)(1)(A), the

  court may reduce a term of imprisonment . . . )." It has not been updated since the First Step Act

  amended § 3582(c)(1)(A) to address motions that are filed by prisoners. As a result, the Sentencing

  Commission has not yet issued a policy statement "applicable" to motions filed by prisoners.

  United States v. Gunn, __ F. 3d __, 2020 WL 6813995, at *2 (7th Cir. Nov. 20, 2020). And, in the

  absence of an applicable policy statement, the portion of § 3582(c)(1)(A) requiring that a reduction



                                                   6
Case 1:15-cr-00064-JMS-DML Document 113 Filed 11/25/20 Page 7 of 11 PageID #: 1295




  be "consistent with the applicable policy statements issued by the Sentencing Commission" does

  not curtail a district court judge's discretion. Id. Nonetheless, the Commission's analysis in

  § 1B1.13 can guide a court's discretion without being conclusive. Id. As to motions brought under

  the "catchall" provision in Subsection (D), district judges should give the Director of the BOP's

  analysis substantial weight (if he has provided such an analysis), even though those views are not

  controlling. Id.

          Accordingly, the Court evaluates motions brought under the "extraordinary and

  compelling" reasons prong of § 3582(c)(1)(A) with due regard for the guidance provided in

  § 1B1.13 by deciding: (1) whether a defendant has presented an extraordinary and compelling

  reason warranting a sentence reduction; (2) whether the defendant presents a danger to the safety

  of any other person or to the community, as provided in 18 U.S.C. § 3142(g); and (3) whether the

  applicable sentencing factors in § 3553(a) favor granting the motion.

                                                    III.
                                                DISCUSSION

          Mr. Coleman suffers from diabetes, diabetic neuropathy, hypertension, and obesity. The

  Centers for Disease Control and Prevention has found that diabetes and obesity are conditions that

  put a person at increased risk for severe illness if he contracts COVID-19. 1 In addition,

  hypertension is a condition that might put a person at increased risk. 2 The United States does not

  challenge Mr. Coleman's argument that he has presented extraordinary and compelling reasons

  supporting his request for compassionate release.




  1
    CDC, People with Certain Medical Conditions, https://www.cdc.gov/coronavirus/2019-ncov/need-extra-
  precautions/people-with-medical-conditions.html (last visited Nov. 23, 2020).
  2
    Id.

                                                        7
Case 1:15-cr-00064-JMS-DML Document 113 Filed 11/25/20 Page 8 of 11 PageID #: 1296




         The United States argues, however, that Mr. Coleman poses a danger to the community

  under 18 U.S.C. § 3142(g) and that consideration of the sentencing factors in 18 U.S.C. § 3553(a)

  compel a conclusion that his motion for compassionate release must be denied.

         A. Danger to the Community

         Even though Mr. Coleman has presented extraordinary and compelling reasons warranting

  a sentence reduction, the Court must deny his motion because he presents a danger to the

  community. The Guidelines provide that compassionate release is appropriate only where the

  "defendant is not a danger to the safety of any other person or to the community, as provided in 18

  U.S.C. § 3142(g)." U.S.S.G. § 1B1.13(2). Section 3142(g) is the provision outlining the factors

  the Court must consider in determining whether a defendant should be detained pending trial.

  Section 3142(g) provides:

         (g) Factors to be considered.—The judicial officer shall, in determining whether
         there are conditions of release that will reasonably assure the appearance of the
         person as required and the safety of any other person and the community, take into
         account the available information concerning--
                 (1) the nature and circumstances of the offense charged, including whether
                 the offense is a crime of violence, a violation of section 1591, a Federal
                 crime of terrorism, or involves a minor victim or a controlled substance,
                 firearm, explosive, or destructive device;
                 (2) the weight of the evidence against the person;
                 (3) the history and characteristics of the person, including--
                         (A) the person's character, physical and mental condition, family
                         ties, employment, financial resources, length of residence in the
                         community, community ties, past conduct, history relating to drug
                         or alcohol abuse, criminal history, and record concerning
                         appearance at court proceedings; and
                         (B) whether, at the time of the current offense or arrest, the person
                         was on probation, on parole, or on other release pending trial,
                         sentencing, appeal, or completion of sentence for an offense under
                         Federal, State, or local law; and
                 (4) the nature and seriousness of the danger to any person or the community
                 that would be posed by the person's release.

  18 U.S.C. § 3142(g).



                                                  8
Case 1:15-cr-00064-JMS-DML Document 113 Filed 11/25/20 Page 9 of 11 PageID #: 1297




         First, since Mr. Coleman's offense involves a firearm and a controlled substance, section

  3142(g)(1) requires the Court to presume that the offense presents a danger to the community.

         The second factor in section 3142(g) involves the strength of the evidence in the case. Mr.

  Coleman pleaded guilty. Mr. Coleman appealed, but his counsel moved to withdraw on the ground that

  the appeal was frivolous pursuant to Anders v. California, 386 U.S. 738 (1967). Finally, his motion for

  relief pursuant to 28 U.S.C. § 2255 was denied. Dkt. 104.

         The third and fourth factors involve the history and characteristics of the defendant and the

  nature and seriousness of the danger his release would pose to the community. As discussed above,

  Mr. Coleman's criminal history is significant, including serious convictions for Aggravated Battery

  and felony Intimidation. He also has an extensive disciplinary record while in prison.

         After a consideration of Mr. Coleman's personal characteristics, the Court is not convinced

  that he is no longer a danger to the community. There is still a need for Mr. Coleman to serve a

  sentence that protects the community from further crimes and deters others from similar conduct.

         B. Section 3553(a) Factors

         The Court further finds that the applicable § 3553(a) sentencing factors weigh against

  granting Mr. Coleman compassionate release.

         The factors are: (1) the nature and circumstances of the offense and the history and

  characteristics of the defendant; (2) the need for the sentence imposed (a) to reflect the seriousness

  of the offense, to promote respect for the law, and to provide just punishment for the offense; (b)

  to afford adequate deterrence to criminal conduct; (c) to protect the public from further crimes of

  the defendant; and (d) to provide the defendant with needed educational or vocational training,

  medical care, or other correctional treatment in the most effective manner; (3) the kinds of

  sentences available; (4) the kinds of sentence and the sentencing range established for the

  defendant's crimes; (5) any pertinent policy statement issued by the Sentencing Commission; (6)

                                                    9
Case 1:15-cr-00064-JMS-DML Document 113 Filed 11/25/20 Page 10 of 11 PageID #: 1298




   the need to avoid unwarranted sentence disparities among defendants with similar records who

   have been found guilty of similar conduct; and (7) the need to provide restitution to any victims of

   the offense. 18 U.S.C. § 3553(a). The Court will address those factors that are applicable to Mr.

   Coleman's motion.

          Here, Mr. Coleman has served approximately five years of a sentence of just over eight

   years. Mr. Coleman has a very significant and serious criminal history. The Court finds that

   reducing his sentence to time served would not serve the purpose of reflecting the seriousness of

   his offense and deterring future criminal conduct.

          In sum, given its consideration of the applicable § 3553(a) factors, the Court concludes that

   the risk to Mr. Coleman from the COVID-19 pandemic is not enough to tip the scale in favor of

   release. See United States v. Ebbers, No. S402-CR-11443VEC, 2020 WL 91399, at *7 (S.D.N.Y.

   Jan. 8, 2020) (in evaluating a motion for compassionate release, the court should consider whether

   the § 3553(a) factors outweigh the "extraordinary and compelling reasons" warranting

   compassionate release, and whether compassionate release would undermine the goals of the

   original sentence).

                                               IV.
                                           CONCLUSION

           For the reasons set forth above, Mr. Coleman's motion for compassionate release and his

   amended motion, dkt. [105], and dkt. [109], are DENIED.

          SO ORDERED.




             Date: 11/25/2020




                                                   10
Case 1:15-cr-00064-JMS-DML Document 113 Filed 11/25/20 Page 11 of 11 PageID #: 1299




   Distribution:

   All Electronically Registered Counsel




                                           11
